Mb. Justice Brown dissenting. I cannot agree with the opinion of the majority of the court in this case. It proceeds upon the theory that the act concerning foreign corporations, approved May 26, 1897, as amended by act approved April 22, 1899, and now in force, renders void all contracts entered into by foreign corporations falling under the inhibition of the first section of the act. In other words, until the foreign corporation shall have complied with the requirements of that act, no liability to it accrues from a person to whom it has sold goods in the State of Illinois. This is outlawry of the delinquent corporations, which I do not believe the legislature intended by its act, and which I do not believe is the proper construction of the act. The act, it seems to me,' is penal and should he strictly construed. I think that the purpose of the enactment was what the Supreme Court of Missouri say was the purpose of a similar enactment in Missouri: “Mot to exclude such concerns from participation in the business done in our State, hut to compel compliance with certain conditions by them,” and that those conditions are imposed “with a view of placing foreign and domestic companies on a footing of equality in the field of commerce.” The opinion of the majority of the court is based upon the position that the act of the corporation in selling the goods in .question not being “authorized or permitted” by the first section of the act, the sale was therefore a prohibited thing, from which no cause of action could arise at any time. In this view there could have been no need for the legislature to place in the third section the provision or clause, “in addition to which penalty, on and after the going into effect of this act, no foreign corporation, as above defined, which shall fail to comply with this act, can maintain any suit or action, either legal or equitable, in any .of the courts of this State upon any demand, whether arising out of contract or tort.” The very fact that the legislature did make this express provision, seems to me to indicate its meaning, namely, that the remedy in such liability as might arise to the corporation from a transaction should be denied it until it had complied with the law. Upon its complying with the law, therefore, after the liability had accrued, it could pursue its remedy. As the Supreme Court of Missouri states it, “Mo corporation having failed to obey this law can maintain an action.” The corrollary is that when it has complied, it may maintain the action. That the Supreme Court of Illinois has considered that the act refers the ability or disability of the corporation to sue to its delinquency or non-delinquency at the time the suit is brought, and not to the time when the goods were sold or when the alleged liability accrued, is, I think, implied by its opinion in Thompson Co. v. Whitehed, 185 Ill., 454. It is true that the precise question was not in that case before the court, but it decided that the foreign corporation had lost its right to sue, because when the suit was brought it was delinquent under the law, although the contract was one which it was permitted to make, when it was made. In other words, the Supreme Court held the provision of the act in question to be one relating to the remedy, not to the right. I think, also, that there is an implication to the same effect in the case of Holmes v. Standard Oil Co., 183 Ill., 70. This view was incidentally expressed by this court in the opinion in McCarthy v. Alphonse Custodis Chimney Construction Co., decided October 16, 1905, but the decision of the question was not necessary in the disposition of that case.